FIFTH AMENDMENT TO
REVOLVING CREDIT AND SECURITY AGREEMENT

THIS FIFTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
‘‘Amendment’’) is made and entered into effective as of the 5th day of December,
2006 (the ‘‘Effective Date’’), by and among UNION DRILLING, INC., a corporation
organized under the laws of the State of Delaware (‘‘Union Drilling’’), THORNTON
DRILLING COMPANY, a corporation originally organized under the laws of the
Delaware, and successor to Thornton Drilling Company, a corporation organized
under the laws of the State of Colorado (‘‘Thornton’’), and UNION DRILLING
TEXAS, LP, a Texas limited partnership (‘‘UDT’’) (Union Drilling, Thornton and
UDT, individually and collectively, jointly and severally, ‘‘Borrower’’ and/or
‘‘Borrowers’’), PNC BANK, NATIONAL ASSOCIATION (‘‘PNC’’), as agent for the
financial institutions (collectively ‘‘Lenders’’ and each a ‘‘Lender’’), which
are now or which hereafter become a party to the Credit Agreement (defined
below) (PNC, in such capacity, ‘‘Agent’’) and Lenders.

PRELIMINARY STATEMENTS

A    Borrower, Lenders and Agent are parties to that certain Revolving Credit
and Security Agreement dated March 31, 2005 (as amended, supplemented or
modified from time to time, the ‘‘Credit Agreement’’); and

B    Borrower, Lenders and Agent desire to amend the Credit Agreement and the
Other Documents (as defined in the Credit Agreement, as amended hereby), and
Agent and Lenders are willing to do so subject to the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

ARTICLE I
DEFINITIONS

1.01    Capitalized terms used in this Amendment are defined in the Credit
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II
AMENDMENT

The Credit Agreement is, effective as of the date hereof and subject to
satisfaction of the conditions precedent set forth in Section 3.01 of this
Amendment, hereby amended as follows:

2.01    Amendments to Section 1.2.    Section 1.2 of the Credit Agreement is
hereby amended as follows:

(a)    The definition of ‘‘Commitment Percentage’’ is hereby amended and
restated in its entirety to read as follows:

‘‘‘Commitment Percentage’ of any Lender shall mean the percentage set forth
below such Lender’s name on the signature page of the Fifth Amendment as same
may be adjusted upon any assignment by a Lender pursuant to Section 16.3(c)
hereof.’’

(b)    The definition of ‘‘Fee Letter’’ is hereby amended and restated in its
entirety to read as follows:

‘‘‘Fee Letter’ shall mean the fee letter dated as of the closing date of the
Second Amendment among Borrowers and PNC, and any other letter agreement
pertaining to fees payable to PNC among Borrowers and PNC, each in form and
substance satisfactory to PNC.’’

1


--------------------------------------------------------------------------------


(c)    The definition of ‘‘Maximum Revolving Advance Amount’’ is hereby amended
and restated in its entirety to read as follows:

‘‘‘Maximum Revolving Advance Amount’ shall mean $100,000,000.’’

(d)    Section 1.2 of the Credit Agreement is hereby further amended by
inserting the following defined term in appropriate alphabetical order:

‘‘Fifth Amendment’’ shall mean that certain Fifth Amendment to Revolving Credit
and Security Agreement dated as of December 4, 2006 executed by and among
Borrowers, PNC and the Lenders.

2.02    Amendment to Section 7.6.    Effective as of the date hereof,
Section 7.6 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

‘‘7.6    Capital Expenditures.    Contract for, purchase or make any expenditure
or commitments for Net Capital Expenditures in any fiscal year in an aggregate
amount for all Borrowers in excess of $125,000,000 for fiscal year 2006 and
$40,000,000 for each fiscal year thereafter, provided, however, (i) the annual
allowance for the fiscal year 2007 and each fiscal year thereafter may be
increased by the amount of Permitted Equity Issuance Proceeds for such fiscal
year, to the extent not expended upon Permitted Acquisitions not constituting
Capital Expenditures and (ii) the annual allowance that is unused during any
applicable fiscal year may be carried over and used in the immediately following
fiscal year.’’

2.03    Amendment to Section 16.6.    Effective as of the date hereof, Section
16.6 of the Credit Agreement is hereby amended and restated in its entirety as
follows:

‘‘16.6    Notice.    Any notice or request hereunder may be given to Borrower or
to Agent or any Lender at their respective addresses set forth below or at such
other address as may hereafter be specified in a notice designated as a notice
of change of address under this Section. Any notice, request, demand, direction
or other communication (for purposes of this Section 16.6 only, a ‘‘Notice’’) to
be given to or made upon any party hereto under any provision of this Loan
Agreement shall be given or made by telephone or in writing (which includes by
means of electronic transmission (i.e., ‘‘e-mail’’) or facsimile transmission or
by setting forth such Notice on a site on the World Wide Web (a ‘‘Website
Posting’’) if Notice of such Website Posting (including the information
necessary to access such site) has previously been delivered to the applicable
parties hereto by another means set forth in this Section 16.6) in accordance
with this Section 16.6. Any such Notice must be delivered to the applicable
parties hereto at the addresses and numbers set forth under their respective
names on Section 16.6 hereof or in accordance with any subsequent unrevoked
Notice from any such party that is given in accordance with this Section 16.6.
Any Notice shall be effective:

[spacer.gif] [spacer.gif] [spacer.gif] (a)  In the case of hand-delivery, when
delivered;

[spacer.gif] [spacer.gif] [spacer.gif] (b)  If given by mail, four days after
such Notice is deposited with the United States Postal Service, with first-class
postage prepaid, return receipt requested;

[spacer.gif] [spacer.gif] [spacer.gif] (c)  In the case of a telephonic Notice,
when a party is contacted by telephone, if delivery of such telephonic Notice is
confirmed no later than the next Business Day by hand delivery, a facsimile or
electronic transmission, a Website Posting or an overnight courier delivery of a
confirmatory Notice (received at or before noon on such next Business Day);

[spacer.gif] [spacer.gif] [spacer.gif] (d)  In the case of a facsimile
transmission, when sent to the applicable party’s facsimile machine’s telephone
number, if the party sending such Notice receives confirmation of the delivery
thereof from its own facsimile machine;

[spacer.gif] [spacer.gif] [spacer.gif] (e)  In the case of electronic
transmission, when actually received;

[spacer.gif] [spacer.gif] [spacer.gif] (f)  In the case of a Website Posting,
upon delivery of a Notice of such posting (including the information necessary
to access such site) by another means set forth in this Section 16.6; and

2


--------------------------------------------------------------------------------


[spacer.gif] [spacer.gif] [spacer.gif] (g)  If given by any other means
(including by overnight courier), when actually received.

Any Lender giving a Notice to Borrowing Agent or any Borrower shall concurrently
send a copy thereof to the Agent, and the Agent shall promptly notify the other
Lenders of its receipt of such Notice.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] (A) [spacer.gif] [spacer.gif] If to Agent or PNC at: [spacer.gif]
[spacer.gif] PNC Bank, National Association
Two Tower Center Boulevard
East Brunswick, New Jersey 08816
Attention: Josephine Griffin
Telephone: (732) 220-4388
Facsimile: (732) 220-4394   [spacer.gif] [spacer.gif] with a copy to:
[spacer.gif] [spacer.gif] PNC Bank, National Association
2100 Ross Avenue, Suite 1850
Dallas, Texas 75201
Attention: Tim Culver
Telephone: (214) 871-1215
Facsimile: (214) 871-2015   [spacer.gif] [spacer.gif] with an additional copy
to: [spacer.gif] [spacer.gif] PNC Bank, National Association
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, PA 15219
Attention: Lisa Pierce
Telephone: (412) 762-6442
Facsimile: (412) 762-8672   [spacer.gif] [spacer.gif] with an additional copy
to: [spacer.gif] [spacer.gif] Patton Boggs LLP
2001 Ross Avenue, Suite 3000
Dallas, Texas 75201
Attention: Michelle Suarez, Esq.
Telephone: (214) 758-1500
Facsimile: (214) 758-1550 (B) [spacer.gif] [spacer.gif] If to a Lender other
than Agent, as specified on the signature pages of the Fifth Amendment. (C)
[spacer.gif] [spacer.gif] If to Borrowers: [spacer.gif] [spacer.gif] Union
Drilling, Inc.
4055 International Plaza, Suite 610
Fort Worth, Texas 76109
Attention: Chris Strong
Telephone: (817) 735-8793
Facsimile: (817) 546-4638   [spacer.gif] [spacer.gif] with a copy to:
[spacer.gif] [spacer.gif] Satterlee Stephens Burke & Burke LLP
230 Park Avenue, 11th Floor
New York, New York 10169
Attention: Ed Markham, Esq.
Telephone: (212) 818-9200
Telecopier: (212) 818-9606’’ [spacer.gif]

ARTICLE III
CONDITIONS PRECEDENT

3.01    Conditions to Effectiveness.    The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by Agent:

(a)    Agent shall have received the following documents, each in form and
substance satisfactory to Agent and its legal counsel:

3


--------------------------------------------------------------------------------


(i)    this Amendment duly executed by Borrowers;

(ii)    each second amended and restated Note duly executed by Borrowers in
favor of each existing Lender whose commitment amount is increasing; and

(iii)    each new Note duly executed by Borrowers in favor of each new Lender.

(b)    The representations and warranties contained herein and in the Credit
Agreement and the Other Documents, as each is amended hereby, shall be true and
correct as of the date hereof, as if made on the date hereof;

(c)    No Default or Event of Default shall have occurred and be continuing,
unless such Default or Event of Default has been specifically waived in writing
by Agent and Lenders;

(d)    All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent and its legal counsel,
and Borrower shall deliver to Agent a Secretary’s Certificate in form and
substance satisfactory to Agent evidencing the same;

(e)    National City Bank (successor by merger to National City Bank of
Pennsylvania) shall have assigned its entire commitment amount to National City
Business Credit, Inc. through delivery of a duly executed Commitment Transfer
Supplement to Agent, such assignment to be effective at least one day prior to
the effectiveness of this Amendment; and

(f)    N M Rothschild & Sons Limited shall assign its entire commitment amount
to Agent through delivery of a duly executed Commitment Transfer Supplement to
Agent, for immediate reallocation pursuant to Section 6.01 hereof, and such
assignment to be effective simultaneously with the effectiveness of this
Amendment.

ARTICLE IV
NO WAIVER

4.01    No Waiver.    Nothing contained in this Amendment shall be construed as
a waiver by Agent or Lenders of any covenant or provision of the Credit
Agreement, the Other Documents, this Amendment, or of any other contract or
instrument among Borrowers, Agent and Lenders, and the failure of Agent and/or
Lenders at any time or times hereafter to require strict performance by Borrower
of any provision thereof shall not waive, affect or diminish any right of Agent
and Lenders to thereafter demand strict compliance therewith. Agent and Lenders
hereby reserve all rights granted under the Credit Agreement, the Other
Documents, this Amendment and any other contract or instrument among Borrowers,
Lenders and Agent.

ARTICLE V
RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

5.01    Ratifications.    The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the Other Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the Other Documents are ratified and confirmed and shall continue
in full force and effect. Each Borrower, Lenders and Agent agree that the Credit
Agreement and the Other Documents, as amended hereby, shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.

5.02    Representations and Warranties.    Each Borrower hereby represents and
warrants to Agent and Lenders that (a) the execution, delivery and performance
of this Amendment and any and all Other Documents executed and/or delivered in
connection herewith have been authorized by all requisite corporate action on
the part of such Borrower and will not violate the Articles of Incorporation or
Bylaws or other organization documents or governing documents of such Borrower;
(b) the representations and warranties contained in the Credit Agreement, as
amended hereby, and the Other Documents are true and correct on and as of the
date hereof and on and as of the date of

4


--------------------------------------------------------------------------------


execution hereof as though made on and as of each such date; (c) no Default or
Event of Default under the Credit Agreement, as amended hereby, has occurred and
is continuing, unless such Default or Event of Default has been specifically
waived in writing by Agent and Lenders; (d) each Borrower is in full compliance
with all covenants and agreements contained in the Credit Agreement and the
Other Documents, as amended hereby; and (e) each Borrower has not amended its
Articles of Incorporation or its Bylaws or other organization or governing
documents since the date of the Credit Agreement.

ARTICLE VI
MISCELLANEOUS PROVISIONS

6.01    Reallocation of Loans and Commitments.    On the Effective Date, each
Lender, if any, whose Commitment Percentage is increasing over its Commitment
Percentage prior to the Effective Date shall, by assignments from the Lenders
which were parties to the Credit Agreement prior to the Effective Date (the
‘‘Credit Agreement Lenders’’) (which assignments shall be deemed to occur
hereunder automatically, and without any requirement for additional
documentation, on the Effective Date) acquire a portion of the loans and
commitments of the Credit Agreement Lenders so designated in such amounts, and
the Lenders shall, through the Agent, make such other adjustments among
themselves as shall be necessary so that after giving effect to assignments and
adjustments, the Lenders shall hold all loans outstanding under this Credit
Agreement ratably in accordance with their respective Commitment Percentages as
reflected under such Lender’s name on the signature pages of this Fifth
Amendment, as modified from time to time pursuant to the terms hereof. On the
Effective Date, all Interest Periods under the Credit Agreement in respect of
any Eurodollar Rate Loans under the Credit Agreement shall automatically be
terminated (and the Borrower shall on the Effective Date make payments to the
Credit Agreement Lenders that held such Eurodollar Rate Loans to compensate for
such termination as if such termination were a payment or prepayment referred to
in Subsections 2.2(e) and (f) of the Credit Agreement), and subject to the other
restrictions contained herein, the Borrower shall be permitted to continue such
Eurodollar Rate Loans or to convert such Eurodollar Rate Loans into Domestic
Rate Loans hereunder.

6.02    Survival of Representations and Warranties.    All representations and
warranties made in the Loan Agreement or the Other Documents, including, without
limitation, any document furnished in connection with this Amendment, shall
survive the execution and delivery of this Amendment and the Other Documents,
and no investigation by Agent or any closing shall affect the representations
and warranties or the right of Agent and Lenders to rely upon them.

6.03    Reference to Credit Agreement.    Each of the Credit Agreement and the
Other Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement, as amended hereby, are hereby amended so that
any reference in the Credit Agreement and such Other Documents to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby.

6.04    Expenses of Agent.    Each Borrower agrees to pay on demand all
reasonable costs and expenses incurred by Agent and Lenders in connection with
any and all amendments, modifications, and supplements to the Other Documents,
including, without limitation, the costs and fees of Agent’s legal counsel, and
all costs and expenses incurred by Agent in connection with the enforcement or
preservation of any rights under the Credit Agreement, as amended hereby, or any
of the Other Documents, including, without, limitation, the costs and fees of
Agent’s and Lenders’ legal counsel.

6.05    Severability.    Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

6.06    Successors and Assigns.    This Amendment is binding upon and shall
inure to the benefit of Agent, Lenders and each Borrower and their respective
successors and assigns, except that no Borrower may assign or transfer any of
its rights or obligations hereunder without the prior written consent of Agent
and Lenders.

5


--------------------------------------------------------------------------------


6.07    Counterparts.    This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.

6.08    Effect of Waiver.    No consent or waiver, express or implied, by Agent
and/or Lenders to or for any breach of or deviation from any covenant or
condition by any Borrower shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.

6.09    Headings.    The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

6.10    Applicable Law.    THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

6.11    Final Agreement.    THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION,
RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS AMENDMENT
SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY BORROWER, LENDERS AND
AGENT.

6.12    Release.    EACH BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY ANY LOANS OR EXTENSIONS OF CREDIT FROM LENDERS TO BORROWERS
UNDER THE CREDIT AGREEMENT OR THE OTHER DOCUMENTS OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM AGENT OR LENDERS WITH RESPECT TO MATTERS
RELATING TO THE CREDIT AGREEMENT OR THE OTHER DOCUMENTS. EACH BORROWER HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT AND LENDERS,
THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED,
SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN
EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS
EXECUTED, WHICH BORROWERS MAY NOW OR HEREAFTER HAVE AGAINST AGENT, LENDERS,
THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY LOANS OR EXTENSIONS OF
CREDIT FROM LENDERS TO BORROWERS UNDER THE CREDIT AGREEMENT OR THE OTHER
DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR ANY OF THE OTHER DOCUMENTS, AND NEGOTIATION FOR AND EXECUTION OF THIS
AMENDMENT.

[Remainder of Page Intentionally Blank; Signature Pages Follow]

6


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the date first above-written.

Borrowers:

UNION DRILLING, INC.

By:  /s/ Dan E. Steigerwald                                        

Name:  Dan E. Steigerwald                                        

Title:  CFO                                                                    

THORNTON DRILLING COMPANY

By:  /s/ Dan E. Steigerwald                                        

Name:  Dan E. Steigerwald                                        

Title:  CFO                                                                    

UNION DRILLING TEXAS, LP

[spacer.gif] [spacer.gif] [spacer.gif] By:  Union Drilling Texas GP, LLC, its
general partner

By:  /s/ Dan E. Steigerwald                                        

Name:  Dan E. Steigerwald                                        

Title:  CFO                                                                    

Agent and Lender:

PNC BANK, NATIONAL ASSOCIATION

By:  /s/ Timothy S. Culver                                        

Name:  Timothy S. Culver                                        

Title:  Vice President                                                  

[spacer.gif] Commitment Amount:                           $27,500,000
Commitment Percentage:                                  27.5%

7


--------------------------------------------------------------------------------


[spacer.gif] Lenders:

[spacer.gif] M&I BUSINESS CREDIT, INC.
(f/k/a DIVERSIFIED BUSINESS CREDIT, INC.)

By:  /s/ Sandra M. Crawford                                      

Name:  Sandra M. Crawford                                      

Title:  Vice President                                                    

[spacer.gif] Commitment Amount:                           $13,750,000
Commitment Percentage:                                13.75%

[spacer.gif] Contact Information for Notices:
M&I Business Credit, Inc.
651 Nicollet Mall, Suite 450
Minneapolis, Minnesota 55402-1637
Attention: Sandra M. Crawford
Telephone: (612) 677-8700
Facsimile: (612) 677-8798

8


--------------------------------------------------------------------------------


NATIONAL CITY BUSINESS CREDIT, INC.

By:  /s/ Stephen W. Boyd                                            

Name:  Stephen W. Boyd                                            

Title:  Vice President                                                    

[spacer.gif] Commitment Amount:                            $20,000,000
Commitment Percentage:                                     20%

[spacer.gif] Contact Information for Notices:
National City Business Credit, Inc.
1965 E. 6th Street, Suite 400
Locator #3049
Cleveland, Ohio 44114
Attention: Jason Hanes
Telephone: (216) 222-9508
Facsimile: (216) 222-9555

9


--------------------------------------------------------------------------------


NORTH FORK BUSINESS CAPITAL

By:  /s/ Todd Kemme                                                  

Name:  Todd Kemme                                                  

Title:  Vice President                                                    

[spacer.gif] Commitment Amount:                            $18,750,000
Commitment Percentage:                                18.75%

[spacer.gif] Contact Information for Notices:
North Fork Business Capital
5430 LBJ Freeway, Suite 1540
Dallas, Texas 75240
Attention: Todd Kemme
Telephone: (972) 770-2672
Facsimile: (972) 770-2671

10


--------------------------------------------------------------------------------


THE CIT GROUP/BUSINESS CREDIT, INC.

By:  /s/ Richard D. Hatley, Jr.                                    

Name:  Richard D. Hatley, Jr.                                    

Title:  SVP                                                                      

[spacer.gif] Commitment Amount:                           $20,000,000
Commitment Percentage:                                     20%

[spacer.gif] Contact Information for Notices:
The CIT Group/Business Credit, Inc.
5420 LBJ Freeway
Dallas, Texas 75240
Attention: Alan Schnacke
Telephone: (972) 455-1602
Facsimile: (972) 455-1690

11


--------------------------------------------------------------------------------
